Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/15/2021.  Claims 1-15 are pending and have been examined.
The information disclosure statement (IDS) submitted on 02/17/2021 was considered by the examiner.
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that claims 1 and 8 have been amended to include the allowable subject matter of claim 9 and therefore all claims are in condition for allowance, the examiner respectfully disagrees.  Claim 9 contains the limitation “selecting the fluorescing fluorophore (22) to have a fluorescence spectrum (82, 84) which overlaps with the co-sensing wavelength band.”  Claims 1 and 8 have been amended to include the limitation “wherein the co-sensing wavelength band (64, 66, 68) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22).”  Newly amended claims 1 and 8 do not require that the fluorophore is selected based on the co-sensing wavelength band and are therefore broader than claim 9.
Drawings
The drawings were received on 02/15/2021.  These drawings are acceptable.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 1 element 40 and paragraphs [0030], [0052] of the published specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo et al. (US 2017/0112354), herein DiCarlo, in view of Dixon (US 2018/0373017) in view of Takei et al. (US 2015/0022647), herein Takei.
Consider claim 1, DiCarlo clearly teaches an image acquisition system (1) for a microscope or an endoscope, for processing digital input images (4, 6), the image acquisition system (1) (Fig. 2) comprising: 

a color camera (2), (Camera 220L) the color camera (2) having at least two different types (16, 17, 18) of color sensor (8) at a plurality of input pixels (10), each type (16, 17, 18) of color sensor (8) generating a different digital monochrome input image (6) comprising the input pixels (10) and having a different spectral responsivity (58, 60, 62), (Camera 220L generates a plurality of color channels, [0059]-[0060], [0076]-[0077].)

(Fig. 3: Responsivity functions for each color channel 301, 302, 303 overlap, [0076]-[0077].) and

an HDR image generator (40) coupled to the color camera (2); wherein the HDR image generator (40) is configured to compute a digital monochrome HDR output image (38) from the at least two digital monochrome input images (6). (A monochromatic HDR image is generated using the N color channels from camera 220L, [0127]-[0131].)

However, DiCarlo does not explicitly teach a microscope or an endoscope, for processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84). 

In an analogous art, Dixon, which discloses a system for image processing, clearly teaches a microscope or an endoscope, for processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84). (Fig. 4, [0050])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of DiCarlo by processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84), as taught by Dixon, for the benefit of generating HDR images of fluorophores.  

DiCarlo further discloses the spectral responsivities of the green and the red sensors overlap (Fig. 3).  However, DiCarlo combined with Dixon does not explicitly teach the co-sensing wavelength band (64, 66, 68) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22). 

In an analogous art, Takei, which discloses a system for image processing, clearly teaches the co-sensing wavelength band (64, 66, 68) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22). (Fig. 11: The wavelength band of the auto-fluorescence overlaps the co-sensing portion of the green and red sensors, [0155]-[0158].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of DiCarlo by the co-sensing wavelength band (64, 66, 68) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22), as taught by Takei, to achieve the predictable result of capturing light emitted by the fluorophore. 
claim 2, DiCarlo combined with Takei clearly teaches an optical band-pass filter (32) located in front of the color camera (2), the optical band-pass filter (32) having a pass band (34), the pass band (34) defining the co-sensing wavelength band (64, 66, 68). (Figs. 4, 8: The emission filter passes the emissions wavelengths of the fluorophore being imaged, [0050], [0067] Dixon.)

Consider claim 3, DiCarlo combined with Dixon clearly teaches the pass band (34) of the band-pass filter (32) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22). (Figs. 4, 8: The emission filter passes the emissions wavelengths of the fluorophore being imaged, [0050], [0067] Dixon.)

Consider claim 4, DiCarlo combined with Dixon clearly teaches the band-pass filter (32) comprising a tunable pass band (34), the pass band (34) being tunable with respect to at least one filter characteristic (77), the at least one filter characteristic (77) comprising at least one of: a center frequency, at least one cut-off frequency, a roll-off (76), a bandwidth (75), and a Q-factor. (The filter cube can be replaced to match the characteristics of different fluorophores, [0050] Dixon.)

Consider claim 8, DiCarlo clearly teaches a medical observation apparatus (3) comprising:

an image acquisition system (1) for processing digital input images (4, 6), (Fig. 2) the image acquisition system (1) comprising: 

a color camera (2), (Camera 220L) the color camera (2) having at least two different types (16, 17, 18) of color sensor (8) at a plurality of input pixels (10), each type (16, 17, 18) of color sensor (8) generating a different digital monochrome input image (6) comprising the input pixels (10) and having a different spectral responsivity (58, 60, 62), (Camera 220L generates a plurality of color channels, [0059]-[0060], [0076]-[0077].)

the color camera (2) further comprising at least one co-sensing wavelength band (64, 66, 68) in which the spectral responsivities of at least two types of color sensor overlap; (Fig. 3: Responsivity functions for each color channel 301, 302, 303 overlap, [0076]-[0077].) and

an HDR image generator (40) coupled to the color camera (2); wherein the HDR image generator (40) is configured to compute a digital monochrome HDR output image (38) from the at least two digital monochrome input images (6); (A monochromatic HDR image is generated using the N color channels from camera 220L, [0127]-[0131].)

wherein the medical observation apparatus (3) is a microscope or an endoscope. (Fig. 2, [0042])

However, DiCarlo does not explicitly teach an image acquisition system (1) for processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84). 

In an analogous art, Dixon, which discloses a system for image processing, clearly teaches an image acquisition system (1) for processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84). (Fig. 4, [0050])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of DiCarlo by processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84), as taught by Dixon, for the benefit of generating HDR images of fluorophores.  

DiCarlo further discloses the spectral responsivities of the green and the red sensors overlap (Fig. 3).  However, DiCarlo combined with Dixon does not explicitly teach the co-sensing wavelength band (64, 66, 68) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22). 

In an analogous art, Takei, which discloses a system for image processing, clearly teaches the co-sensing wavelength band (64, 66, 68) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22). (Fig. 11: The wavelength band of the auto-fluorescence overlaps the co-sensing portion of the green and red sensors, [0155]-[0158].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of DiCarlo by the co-sensing wavelength band (64, 66, 68) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22), as taught by Takei, to achieve the predictable result of capturing light emitted by the fluorophore. 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 9-15 are allowable because the prior art fails to teach or suggest a method for creating a digital monochrome HDR output image (38) of a fluorescing fluorophore (22) from at least two digital monochrome input images (6) each having a plurality of input pixels (10), the method comprising the steps of: acquiring the at least two digital monochrome input images (6) of the fluorescing fluorophore (22) using at least two different types (16, 17, 18) of color sensor (8), the at least two different types of color sensor having a different spectral responsivity (58, 60, 62) and comprising at least one co-sensing wavelength band (64, 66, 68) in which the spectral responsivities of at least two types of color sensor overlap; selecting the fluorescing fluorophore (22) to have a fluorescence spectrum (82, 84) which overlaps with the co-sensing wavelength band; and computing a digital monochrome HDR output image (38) from the at least two digital monochrome input images (6), as recited in the claims.
The closest prior art, DiCarlo et al. (US 2017/0112354), discloses generating monochromatic high dynamic range images using a plurality of images from different color channels having co-sensing wavelength bands.  However, DiCarlo et al. does not disclose selecting a fluorophore having a fluorescence spectrum which overlaps the co-sensing wavelength band, as claimed.  DiCarlo et al. either singularly or in combination fails to anticipate or render the above limitations obvious.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425